Citation Nr: 0815850	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  00-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed chronic 
pulmonary disorder.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant served on active duty for training from January 
to April 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision in which the RO denied 
service connection for asthma and bronchitis.  The appellant 
perfected an appeal of that decision.  

In a June 2006 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a December 2007 Order, granted the parties' Joint 
Motion for Remand, vacating the June 2006 decision and 
remanding the case for compliance with the terms of the joint 
motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.  

In a December 2007 Order, the Court granted a joint motion 
between VA and the appellant in which the parties agreed 
that the case should be remanded.  In the joint motion, the 
parties agreed that the instructions contained in the RO's 
request for an addendum to an August 2005 VA examination 
were arguably suggestive.  

The parties agreed that this matter should be remanded and 
that upon remand the appellant should be provided with a VA 
respiratory examination, to be performed by a VA medical 
examiner different from the August 2005 and January 2006 VA 
examiner.  

The parties also agreed that the request for a new 
examination should be phrased by the RO in an objective, 
balanced manner, and should not suggest a desired result or 
attempt to impact the outcome of the requested examination.  
The parties agreed that the examiner should not be directed 
to ignore the reported medical history, and should consider 
said history, whether those events are corroborated by the 
medical records.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The appellant should be afforded an 
appropriate VA examination, to be 
performed by a VA medical examiner 
different from the August 2005 and 
January 2006 VA examiner, in order to 
determine the nature, extent and etiology 
of any pulmonary disorder found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to: 

(a).  Does the appellant have a 
pulmonary disorder?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a pulmonary disorder, did 
such disorder have its onset during 
his period of active service from  
January to April 1978, or was such 
disability caused by any incident that 
occurred during such active service?  

(c).  Did a pulmonary disorder, exist 
prior to the veteran's period of 
active duty from January to April 
1978?  If so, state (if possible) the 
approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on the 
veteran's reported medical history as 
well as his medical records.  

(d)  If a pulmonary disorder 
preexisted the veteran's period of 
active duty from January to April 
1978, did such disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

(e).  If a pulmonary disorder 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?  

In offering these opinions, the examiner 
should comment on the service medical 
records, post-service treatment records 
and examination reports, and the 
veteran's reported medical history.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the AOJ 
must again review the claim.  If any 
determination remains adverse to the 
appellant, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellant disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


